DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 9 and 15. (cancelled)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 6-8, 10-11, 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)91) as being anticipated by Princen et al (US 2017/0100637).
Claims 1, 7 and 13, Prince, via figs. 4C and 4D, teaches a device, a non-transitory computer readable storage medium and computer-implemented fitness guidance method, comprising: 
collecting, by one or more computing devices, a face image of a user in real time in response to detecting a sport event of the user; (Princen: Fig. 4C, step 401. The data processor 102 communicating with the camera unit 101 receives the captured images therefrom, performs real-time analysis of the images to obtain one or more current vital signs (e.g. a heart rate or a body temperature) and physical activity information (e.g., information indicating whether the user is running, walking or resting) of the user, [0039]; using a fitness equipment 120, such as treadmill of fig. 1);
performing, by the one or more computing devices, recognition on the face image; (Princen: Fig. 4C, step 402 and [0039]);
performing, by the one or more computing devices, identity verification based on the face recognition result; (Princen: Fig. 4C, step 403. The tracking module 201 uses a face recognition technique based on the captured image regions and data stored in the user database 202 to recognize the known users…When there is a match of user ID with the user, the profile of the user corresponding to the identity of the user is obtained from the tracking module for subsequent exercise guidance processing, [0051]… Also [0037, 0045]);
storing, by the one or more computing devices, detected sport data of the user; (Princen: Fig. 4C, steps 403 and 408… The tracking module 201 uses a face recognition technique based on the captured image regions and data stored in the user database 202 to recognize the known users… When there is a match of user ID with the user, the profile of the user corresponding to the identity of the user is obtained from the tracking module for subsequent exercise guidance processing, [0051]; Also [0037, 0045]);

establishing, by the one or more computing devices, a corresponding between the detected sport data and an identity verification result; (Princen: Fig. 4C, steps 409 and 410… and [0055-0056].  Furthermore to generate “coaching guidance that is sent to the corresponding processing unit for display to the user. In one embodiment, the coaching parameters refer to all physiological and biomechanical data derived from the profile, exercise responses and fitness level associated with a user while he is doing an exercise with the system, [0037, 0045]);
determining, by the one or more computing devices, a current sport state of the user based on a face recognition result;  (Princen:  Fig. 4C, steps 403 and 408… The tracking module 201 uses a face recognition technique based on the captured image regions and data stored in the user database 202 to recognize the known users. In other words, users who have previously used the system, and who have recorded profile information, and exercise histories can be confirmed as a returning user. When there is a match of user ID with the user, the profile of the user corresponding to the identity of the user is obtained from the tracking module for subsequent exercise guidance processing, [0051]); The data processor 102 communicating with the camera unit 101 receives the captured images therefrom, performs real-time analysis of the images to obtain one or more current vital signs (e.g. a heart rate or a body temperature) and physical activity information (e.g., information indicating whether the user is running, walking or resting) of the user, and generates in real-time a personal fitness training guidance message (e.g., prompting the user to increase his speed of movement) for the user on the basis of the current vital signs, the physical activity information and a workout program the user is doing; [0048]; the type of fitness exercise equipment 120, i.e.,  treadmill, [0035] and fig. 1;  Index user profiles through facial and physical features, generate coaching parameters as an input to a coaching module which in turn generates coaching guidance that is sent… to the user, [0017]…. where the camera 101 of fig. 1 will capture the facial images of the user and deliver a personal fitness training guidance in real time, [0036] wherein the guidance is personalized per the user and generated in the data processor in accordance with a profile of the user and a plurality of attributes about the user derived from the captured images); and
providing, by the one or more computing devices, a prompt for advising the user based on the current sport state (Princen:  The data processor 102 communicating with the camera unit 101 receives the captured images therefrom, performs real-time analysis of the images to obtain one or more current vital signs (e.g. a heart rate or a body temperature) and physical activity information (e.g., information indicating whether the user is running, walking or resting) of the user, and generates in real-time a personal fitness training guidance message (e.g., prompting the user to increase his speed of movement) for the user on the basis of the current vital signs, the physical activity information and a workout program the user is doing; [0048] When a user is detected, the system or the console is caused to prompt the user with a welcome message at 303. The welcome message includes a call-to-action message that asks the user if they wish to use the exercise guidance system, [0039]; such as treadmill system, [0035] and fig. 1).
 (Princen:  The user detection or recognition can be implemented using face detection from facial images (when the camera is focused on the facial part of the user), [0048] and Fig. 4B),2PA TENT Atty. Docket No. 604965 wherein the sport state comprises sport normality, (generates in real-time a personal fitness training guidance message (e.g., prompting the user to increase his speed of movement) for the user on the basis of the current vital signs,[0039]) sport abnormality, or excessive abnormality, wherein determining, by the one or more computing devices, the current sport state of the user based on the face recognition result comprises: determining the current sport state of the user based on a preset mapping relationship between face recognition results and sport states, (Princen: generate some statistics data on historic user workout data from multiple users and previously known population data sets, index user profiles through facial and physical features,[0016-0017] providing formula for maximum heart rate, running speed, resting between intervals, [0055]) or determining the current sport state of the user based on a model that is trained by taking face recognition results of known sport states as samples in advance.
Claims 4, 10 and 16. The method according to claim 1, wherein, providing the prompt for advising the user based on the current sport state, comprises: providing the prompt for advising the user based on the current sport state and in conjunction with prestored historical sport data of the user and/or attribute information of the user. (Princen: generate some statistics data on historic user workout data from multiple users and previously known population data sets, index user profiles through facial and physical features,[0016-0017]; generates in real-time a personal fitness training guidance message (e.g., prompting the user to increase his speed of movement) for the user on the basis of the current vital signs, the physical activity information and a workout program the user is doing. While the derived current vital signs and the physical activity information are used to generate the personal fitness training guidance message, [0039] and/or These images are used to determine measures of physical attributes of the user such as weight and height. The physical attribute refers to the appearance characteristics or biological characteristics of the users including body shape, body movement, age, weight, and gender, [0053]).
Claims 5, 11 and 17, adjusting, by the one or more computing devices, a control parameter of a fitness device based on a feedback of the user on the prompt. (Princen: prompting the user to increase his speed of movement, [0039]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Princen in view of in view of Komatireddy et al (US 2013/0123667 - Ko).
(Ko: enabling voice recognition… tracking for the purposes of enabling guided, medical diagnostic and therapeutic maneuvers. The system can receive and store medical-grade therapeutic, rehabilitation maneuvers that can be updated and then displayed to the patient using a computer and standard monitor such as, but not limited to, a television or computer monitor, [0011, 0036, 0039])... wherein the information comprises at least one of weather, news and video. (Ko: Videos of rehab maneuvers, [0006, 0011, 0012, 0036, 0042]; Princen also teaches:  promotional video, [0048]).
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Bo into the teaching of Princen for the purpose of explicitly describing the use of the speech recognition as a way to verify the user, but also promptly associate the user’s voice in addition to facial recognition to invoke the proper guidance for users who wish to maintain or live a healthy lifestyle.  
Response to Arguments
Applicant’s arguments with respect to the current claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement on 07/14/2021, which is after the Non-Final Rejection mailed on 4/30/2021, prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651